IN THE COURT OF APPEALS OF IOWA

                                 No. 18-1711
                             Filed August 7, 2019


RAYMOND BLASCO,
    Petitioner-Appellee,

vs.

NICHOLE MARIE WEBB,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Dubuque County, Thomas A. Bitter,

Judge.



      A mother appeals from a decree of paternity, custody, visitation, and

support. AFFIRMED.




      Robert J. Murphy, Dubuque, for appellant.

      Jessica L. McNamara of Fuerste, Carew, Juergens & Sudmeier, P.C.,

Dubuque, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                          2


BOWER, Judge.

       A mother appeals from the district court’s decree of paternity, custody,

visitation, and support. She asserts she should have been granted physical care

of the parties’ child. We affirm.

       Raymond Blasco and Nichole Webb are the parents of A.J.B., born in 2012.

The parents never married but lived together for about a year. While they were

together, Raymond’s work schedule consisted of one week off for every two weeks

of work. Nichole did not work and Raymond financially supported the family.

Raymond continued to support Nichole and A.J.B. after the parties separated:

Nichole used his vehicle and Raymond paid her rent and A.J.B.’s expenses.

Nichole also had access to Raymond’s checkbook. Raymond saw A.J.B. when he

was not working.

       Raymond suffered heart failure in 2014 and was on disability from 2014 to

2017. In 2014 and 2015, Raymond compiled a number of alcohol-related offenses

and was jailed for about ten months, completing his sentence in August 2016.1 He

asserts he no longer drinks alcohol and has not since 2015.

       In 2016, Nichole had a child with Sean Oliver.2 In November 2016, Oliver

threatened to kill Nichole while chasing her with knives; Oliver’s child and A.J.B.

were present at the time. She obtained a protective order against Oliver but asked

that it be dropped two weeks later. She later sought a second protective order

against Oliver. Nichole did not inform Raymond of the domestic violence or the




1
 Raymond has four convictions for operating while intoxicated (2009, 2010, 2014, 2015).
2
 The record spells his first name variously as Sean and Shawn. We will refer to him by
his last name here.
                                            3


protective orders—he learned of the incident when the department of human

services contacted him.

       On January 11, 2017, Raymond filed a petition seeking physical care of

A.J.B. On April 11, the court entered a temporary custody order granting the

parties joint physical care. The court ordered A.J.B. was not to be in Oliver’s

presence unsupervised. Trial was scheduled for December 20, 2017. However,

Nichole’s attorney was allowed to withdraw on October 13. New counsel filed an

appearance on October 25, 2017.            At Nichole’s request, trial was reset for

August 28, 2018. Nichole again sought to continue trial on August 23, 2018.

Raymond resisted and the court denied the motion.

       Trial was held on August 28, 2018. At the time of trial, Raymond was thirty-

one years old. Raymond married Angela on March 29, 2017. They reside with

their eleven-month-old son in Kieler, Wisconsin. Raymond works full-time at Newt

Marine in Dubuque, Iowa, as a deck hand and makes $57,000 a year. For five to

six months each year, his work schedule is seven days on and seven days off and

while working he resides in a camper about four hours away from home. The other

six months of the year, he resides full time in Kieler and works in Dubuque with a

7:30 a.m. to 3:30 p.m. schedule.

       Nichole lives with two of her four children3 and her sister, who moved into

the home Nichole rents in Holy Cross, Iowa. Nichole is not in school and does not

have a job. She has a certified nursing assistant certification. The last job Nichole


3
 Nichole gave up her oldest child up for adoption. After the incident with Oliver, Nichole
voluntarily granted sole custody of second-oldest child to the child’s father, and Nichole
has not seen that child for two years. She lives with A.J.B., who is her third child, and
Oliver’s child.
                                         4


held was at ABC Learning, where she worked for eight months before she quit in

March 2017. Before that, Nichole worked at a Dubuque hotel for three months and

W.S. Live for a “little over two months.” At the time of trial, Nichole was engaged

to Martin Jaeger, whom she has been dating since June 2017. Martin lives in

Dubuque with his mother, where he has lived off and on for ten years, and has

worked at Dubuque Stamp for three months. Nichole testified she expected Martin

to move in with her and the children at some point in the future.

      A.J.B. is very active and, perhaps, hyperactive. He exhibits behavioral

control problems, has an individual education plan at school, has been seeing a

counselor for about two years, and receives behavior health intervention services

in the parents’ homes. Changes in routine and schedule can be stressful to him.

A.J.B. has siblings in each parent’s home.

      On September 7, 2018, the district court entered a decree of paternity,

custody, visitation, and child support granting the parents joint legal custody. The

parenting schedule entered by the trial court provides for physical care with the

father and every other weekend from Friday at 6:00 p.m. until Sunday at 6:00 p.m.

with the mother. “During the child’s summer break from school, the parties will

alternate the care of the child on a week-on, week-off basis. [Raymond’s] weeks

shall coincide with the weeks he is not working.”

      Nichole appeals, claiming that as the child’s historic primary care giver she

should have been granted physical care.

      We review proceedings tried in equity de novo. Lambert v. Everist, 418

N.W.2d 40, 42 (Iowa 1988). We may review the entire record and adjudicate the

issues properly presented anew. In re Marriage of McDermott, 827 N.W.2d 671,
                                            5


676 (Iowa 2013). However, because the district court had the opportunity to hear

the evidence and view the witnesses firsthand, we give weight to the district court’s

findings even though they are not binding. Iowa R. App. P. 6.904(3)(g); see In re

Marriage of Gensley, 777 N.W.2d 705, 713 (Iowa Ct. App. 2009)..

       Our primary concern in determining child-custody arrangements is the best

interests of the child. Iowa R. App. P. 6.904(3)(o); see also Lambert, 418 N.W.2d

at 42. Our goal is “to place the child in the environment most likely to bring that

child to healthy physical, mental and social maturity.” Lambert, 418 N.W.2d at 42

(citation omitted). We use the same legal analysis employed in resolving custody

of children in a paternity action as used in dissolution cases.          Iowa Code

§ 600B.40(2) (2018) (directing the court to apply the provisions of section 598.41

in determining custody and visitation in paternity actions). The legislature directs

us to determine the custody arrangement that “will assure the child the opportunity

for the maximum continuing physical and emotional contact with both parents . . . ,

and which will encourage parents to share the rights and responsibilities of raising

the child unless direct physical harm or significant emotional harm to the child . . .

is likely to result.” Id. § 598.41(1)(a).

       Here, the trial court considered the appropriate statutory factors concerning

custody and physical care. The court expressed concerns about both parents—

       Of some concern is Raymond’s history of drinking. However, the
       court found him to be credible when he discussed his sobriety.
       Further, Nichole apparently isn’t too concerned with the issue
       because she stipulated to shared care on a temporary basis. The
       primary concern with Raymond is his work schedule. During the
       warmer half of the year (spring until fall), Raymond works one week
       continuously on the river, followed by one week off. If he had the
       physical care of the child, his wife would be providing the care for the
       child when Raymond was working on the river. Raymond’s wife
                                          6


       didn’t testify, and the court can only assume that she is ready, willing
       and able to provide for the child for an entire week when Raymond
       is working.
               Nichole has done very little to demonstrate any stability or
       good parenting. She has four children with four different men, only
       one of whom she was married to. She gave her oldest child up for
       adoption. For her second-oldest child, she voluntarily gave sole
       custody to the child’s father, and Nichole hasn’t seen that child for
       two years. (Nichole says she was guilted into signing that child away
       because she was trying to protect [Oliver’s] younger brother from
       allegations that he had been somehow involved in child molestation.)
       Her third child is AJB. Her fourth child was fathered by Shawn Oliver
       who, in November 2016, chased Nichole around with knives
       threatening to kill her—with AJB and the youngest child both present.
       Nichole is now engaged to Martin Jaeger, a [man] who works third
       shift at a machining company and lives with his mother in her home.
               Nichole has her [certified nursing assistant] certification, but
       she didn’t mention ever working in that capacity. Her most recent
       job was with ABC Learning, where she worked for eight months at
       $8.75 or $9.00 per hour. Prior to that, she worked for WS Live in
       Dubuque for two months at $11.00 per hour. Currently, she is not
       employed and not in school.

       Nichole testified she did not work because she was “dedicated to [her] son

and his appointments, therapy and everything else that’s going on in his life.” We

note the child is in school and the record does not indicate needed appointments

other than with his therapist, which were weekly.4 At the same time, the child had

numerous absences from school about which the principal expressed concern.

       On our de novo review, we find no reason to diverge from the trial court’s

findings and decree. While we recognize Nichole was the primary care giver prior

to the temporary custody order, that status is not the only consideration.5


4
  Nichole testified,
                 Up until June, we stopped this summer seeing—to see how his
       behavior would be. His last official appointment was with his dad, which
       was June 19, [2018,] and Ray just started that back up this August 23rd.
       But prior to us stopping, he was going pretty consistently every week.
5
  The court considers a number of factors in determining which parent should have
physical care. See Iowa Code § 598.41(3); In re Marriage of Winter, 223 N.W.2d 165,
166–67 (Iowa 1974). The fundamental goal in determining physical care is to place the
                                              7


          The child has two caring parents. Nichole herself acknowledged Raymond

has turned his life around and that she is “proud of what he has done with his life.”

She stated he “stepped up as a father” and has been involved in A.J.B.’s life since

Raymond got out of jail. Nichole herself testified he is a “hardworking man” with

whom the child loves spending time. Giving due consideration to the trial court’s

credibility finding, we agree with the trial court’s finding that “Raymond is the more

stable party and the party better suited to provide for the child’s physical and

emotional needs.”

          Nichole expresses concern about Raymond’s work schedule and his

absence from the home. This is the same work schedule Raymond has had since

2016. We observe that at no time from the entry of the temporary shared care

arrangement in 2016 to the time of trial in September 2018 did Nichole raise

concerns about Raymond’s schedule or Angela’s care of A.J.B. Moreover, the

parenting schedule ordered by the trial court provides for alternating weeks during

the summer months, which are to coincide with the father’s work schedule. We

affirm.

          Raymond asks that we award appellate attorney fees. We may award the

prevailing party reasonable attorney fees. See Iowa Code § 600B.26. Whether to

award attorney fees is a matter of discretion with our court. See Markey v. Carney,

705 N.W.2d 13, 26 (Iowa 2005). In determining whether to award attorney fees,



child in the care of the parent who will likely accommodate the long-range best interests
of the child. Winter, 223 N.W.2d at 167. While stability and continuity of caregiving are
important considerations, there are other factors. In re Marriage of Hansen, 733 N.W.2d
683, 696–97 (Iowa 2007). “The objective of a physical care determination is to place the
child[ ] in the environment most likely to bring them to health, both physically and mentally,
and to social maturity.” Id. at 695.
                                        8


we consider “the needs of the party making the request, the ability of the other

party to pay, and whether the party making the request was obligated to defend

the trial court’s decision on appeal.” Id. (citation omitted). Inasmuch as Nichole

has no employment, we decline to award attorney fees.

      AFFIRMED.